Brogan, Chief Justice.
The trial court at the Passaic County Circuit struck out the complaint in the case as sham.
The plaintiff-appellant appeals from the order striking out the complaint. On behalf of the appellees we are met, in limine, with the point that a mere order, as such, striking out the complaint, is not appealable. This would seem to be so since no judgment has been entered. At least we find none in the state of case. Lully, Admx., v. National Surety Co., 106 N. J. L. 81; 148 Atl. Rep. 762; Venditto v. Spratt’s Patent (America), Ltd., 113 N. J. L. 357; 174 Atl. Rep. 697.
The appeal is dismissed, without prejudice, costs to the appellees.